                                                                                                               Form:defch7

                                  UNITED STATES BANKRUPTCY COURT
                                        Eastern District of Michigan
                                           211 West Fort Street
                                             Detroit, MI 48226


                                             Case No.: 20−42196−pjs
                                                   Chapter: 7
In Re: (NAME OF DEBTOR(S))
   Khalil Hojeij                                          Salam Debouk
   aka Khalil Ali Hojeij                                  3801 syracuse
   3801 syracuse                                          Dearborn, MI 48124
   Dearborn, MI 48124
Social Security No.:
   xxx−xx−7726                                            xxx−xx−0119
Employer's Tax I.D. No.:


                                     NOTICE OF MISSING DOCUMENTS

To the Debtor(s) and Debtor(s) attorney:

Notice is hereby given that the following documents(s) must be submitted on the most current official form as
mandated by the Judicial Conference of the United States within 14 days from the date the bankruptcy petition was
filed:

     Bankruptcy Petition Preparers Notice,                      Schedule E/F
     Declaration and Signature
     Chapter 7 Statement of Your Current Monthly                Schedule G
     Income Form 122A−1
     Credit Counseling Certificate                              Schedule H
     Credit Counseling Certificate − Joint Debtor               Schedule I
     Declaration About an Individual Debtor(s)                  Schedule J
     Schedules
     Declaration under Penalty of Perjury for                   Schedule J−2
     Non−Individual Debtors
     Declaration under Penalty of Perjury for                   Schedule A−J
     Debtor(s) without an Attorney
     Initial Statement About an Eviction Judgment               Statement of Attorney for Debtor(s) Pursuant
     Against You                                                to F.R.Bankr.P.2016(b)
     Schedule A/B                                               Statement of Financial Affairs
     Schedule C − Debtor                                        Statement Regarding Authority to Sign and
                                                                File Petition (Business Only)
     Schedule C − Joint Debtor                                  Summary of Assets and Liabilities
     Schedule D                                                 Tax ID
The missing document(s) must be filed on or before 3/2/20.

THIS IS THE ONLY NOTICE YOU WILL RECEIVE: If you fail to timely comply with the requirements set
forth above, the case may be dismissed.


Dated: 2/18/20




        20-42196-pjs       Doc 1-1     Filed 02/17/20        Entered 02/17/20 11:09:44        Page 1 of 2
                                               BY THE COURT



                                               Katherine B. Gullo , Clerk of Court
                                               U.S. Bankruptcy Court




20-42196-pjs   Doc 1-1   Filed 02/17/20   Entered 02/17/20 11:09:44       Page 2 of 2
